Exhibit 10.11

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of October 19, 2005 by and between Federal Services
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-124638
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof by the Securities and
Exchange Commission (“Effective Date”); and

 

WHEREAS, CRT Capital Group LLC (“CRT”) is acting as the underwriter in the IPO;
and

 

WHEREAS, as described in the Company’s Registration Statement, and in accordance
with the Company’s Certificate of Incorporation, $117,180,000 of the gross
proceeds of the IPO ($135,135,000 if the underwriters over-allotment option is
exercised in full) will be delivered to the Trustee to be deposited and held in
a trust account for the benefit of the Company and the holders of the Company’s
common stock, par value $.0001 per share, issued in the IPO as hereinafter
provided and in the event the Units are registered in Colorado, pursuant to
Section 11-51-302(6) of the Colorado Revised Statutes. A copy of the Colorado
Statute is attached hereto and made a part hereof (the amount to be delivered to
the Trustee will be referred to herein as the “Property”, the stockholders for
whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, including the terms of Section 11-51-302(6) of
the Colorado Statute, in a segregated trust account (“Trust Account”)
established by the Trustee at a branch of JPMorgan Chase NY Bank selected by the
Trustee;

 

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)           In a timely manner, upon the instruction of the Company, to invest
and reinvest the Property in money market funds or any “Government Security.” As
used herein, Government Security means any Treasury Bill issued by the United
States, having a maturity of one hundred and eighty days or less;

 

--------------------------------------------------------------------------------


 

(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)           Notify the Company and CRT of all communications received by it
with respect to any Property requiring action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
for the Trust Account;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company and to CRT, and to such other person as the
Company may instruct, in writing, monthly statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i)            If there is any income tax obligation relating to the income of
the Property in the Trust Account, then, at the written instruction of the
Company, the Trustee shall issue a check directly to the taxing authorities
designated by the Company, out of the Property in the Trust Account, the amount
indicated by the Company as owing to each such taxing authority; and

 

(j)            Commence liquidation of the Trust Account only after receipt of
and only in accordance with the terms of a letter (“Termination Letter”), in a
form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its President or Chairman of the
Board and Secretary and affirmed by its entire Board of Directors, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by April 25, 2006 (or the date that is the six
month anniversary of such date, in the event that (i) a letter of intent,
agreement in principle or definitive agreement has been executed prior to such
date in connection with a Business Combination (as defined in the Termination
Letter attached hereto as Exhibit A) that has not been consummated by October
25, 2007 and (ii) the Company has complied with Section 2(d) hereof prior to
such date), the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B to the
stockholders of record on the record date; provided, further, that the record
date shall be within ten (10) days of April 25, 2007 (or the date that is the
six month anniversary of such date, in the event that (i) a letter of intent,
agreement in principle or definitive agreement has been executed prior to such
date in connection with a Business Combination that has not been consummated by
October 25, 2007 and (ii) the Company has complied with Section 2(d) hereof
prior to such date), or as soon thereafter as is practicable. In all cases, the
Trustee shall provide CRT with a copy of any Termination Letter and/or any other
correspondence that it receives with respect to any proposed withdrawal from the
Trust Account promptly after it receives the same.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

2

--------------------------------------------------------------------------------


 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s President or Chairman of the Board. In addition, except with
respect to its duties under paragraph 1(i) above, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it in good faith believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b)           Hold the Trustee harmless and indemnify the Trustee from and
against, any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Company may participate in such action
with its own counsel;

 

(c)           Pay the Trustee an initial acceptance fee of $1,000 and a monthly
fee of $300 (it being expressly understood that the Property shall not be used
to pay such fee). The Company shall pay the Trustee the initial acceptance fee
and the fee for the first twelve months at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Fund. The Company shall not be responsible for any
other fees or charges of the Trustee except as may be provided in paragraph 2(b)
hereof (it being expressly understood that the Property shall not be used to
make any payments to the Trustee under such paragraph);

 

(d)           Provide to the Trustee any letter of intent, agreement in
principle or definitive agreement that is executed in connection with a Business
Combination, together with a certified copy of a unanimous resolution of the
Board of Directors of the Company affirming that such letter of intent,
agreement in principle or definitive agreement is in effect; and

 

(e)           In connection with any vote of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and tabulating stockholder votes (which firm may be the Trustee) verifying the
vote of the Company’s stockholders regarding such Business Combination.

 

3

--------------------------------------------------------------------------------


 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)           Take any action with respect to the Property, other than as
directed in paragraph 1 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)           Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)           Refund any depreciation in principal of any Property;

 

(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)            The other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and

 

(h)           File information returns with the United States Internal Revenue
Service and payee statements with the Company, documenting the taxes payable by
the Company, if any, relating to interest earned on the Property.

 

4.             Trust Account Waiver. The Trustee has no right, title, interest,
or claim of any kind (“Claim”) in or to any monies in the Trust Account, and
hereby waives any Claim in or to any monies in the Trust Account it may have in
the future, and hereby agrees not to seek

 

4

--------------------------------------------------------------------------------


 

recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever; or

 

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1 (i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 2(b).

 

6.             Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit C. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the

 

5

--------------------------------------------------------------------------------


 

prior written consent of CRT. As to any claim, cross-claim or counterclaim in
any way relating to this Agreement, each party waives the right to trial by
jury.

 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York for purposes of resolving
any disputes hereunder.

 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

If to the Trustee, to:

 

Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson
Fax No.:  (212) 509-5150

 

If to the Company, to:

 

Federal Services Acquisition Corporation
900 Third Avenue, 33rd Floor
New York, New York 10022
Attn:  Joel R. Jacks, Chairman
Fax No.:  (212) 371-7254

 

in either case with a copy to:

 

CRT Capital Group LLC
262 Harbor Drive
Stamford, CT  06902
Attn:  Christopher Chase, Managing Director
Fax No.: (203) 569-6890

 

(f)            This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and CRT.

 

(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)           The Trustee hereby consents to the inclusion of Continental Stock
Transfer & Trust Company in the Registration Statement and other materials
relating to the IPO.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

CONTINENTAL STOCK TRANSFER

 

& TRUST COMPANY, as Trustee

 

 

 

 

 

By:

/s/ STEVEN NELSON

 

 

 

 Name: Steven Nelson

 

 

 Title: Chairman

 

 

 

 

 

FEDERAL SERVICES ACQUISITION
CORPORATION

 

 

 

 

 

By:

/s/ JOEL R. JACKS

 

 

 

Name: Joel R. Jacks

 

 

Title: Chairman and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson

 

Re:  Trust Account No. Termination Letter

 

Gentlemen:

 

Pursuant to the Investment Management Trust Agreement between Federal Services
Acquisition Corporation (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 19, 2005 (“Trust Agreement’), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with                     (“Target Business”) to consummate a
business combination with Target Business (“Business Combination”) on or about
[insert date]. The Company shall notify you at least two business days in
advance of the actual date of the consummation of the Business Combination
(“Consummation Date”).

 

Pursuant to Section 2(e) of the Trust Agreement, we are providing you with [an
affidavit] [certificate of                  ], which verifies the vote of the
Company’s stockholders in connection with the Business Combination. In
accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of the funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Combination has been consummated and
(b) if applicable, the provisions of Section 11-51-302(6) and Rule 51-3.4 of the
Colorado Statute have been met, and (ii) the Company shall deliver to you
written instructions with respect to the transfer of the funds held in the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated and the Trust Account closed.

 

A-1

--------------------------------------------------------------------------------


 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

 

Very truly yours,

 

 

 

FEDERAL SERVICES ACQUISITION
CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

By:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Letterhead of Company)
(Insert date)

 

Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson

 

Re:  Trust Account No. Termination Letter

 

Gentlemen:

 

Pursuant to the Investment Management Trust Agreement between Federal Services
Acquisition Corporation (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 19, 2005 (“Trust Agreement”), this is
to advise you that the Board of Directors of the Company has voted to dissolve
and liquidate the Trust Account. Attached hereto is a copy of the minutes of the
meeting of the Board of Directors of the Company relating thereto, certified by
the Secretary of the Company as true and correct and in full force and effect.

 

In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that, if applicable, the provisions of Section 11-51-302(6) and Rule 51-3.4
of the Colorado Statute have been met and (b) authorize you, to commence
liquidation of the Trust Account. In connection with this liquidation, you are
hereby authorized to establish a record date for the purposes of determining the
stockholders of record entitled to receive their per share portion of the Trust
Account. The record date shall be within ten (10) days of the liquidation date,
or as soon thereafter as is practicable. You will notify the Company in writing
as to when all of the funds in the Trust Account will be available for immediate
transfer (“Transfer Date”) in accordance with the terms of the Trust Agreement
and the Amended and Restated Certificate of Incorporation of the Company. You
shall commence distribution of such funds in accordance with the terms of the
Trust Agreement and the Amended and Restated Certificate of Incorporation of the
Company and you shall oversee the distribution of the funds. Upon the payment of
all the funds in the Trust Account, the Trust Agreement shall be terminated.

 

 

Very truly yours,

 

 

 

FEDERAL SERVICES ACQUISITION
CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

By:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AUTHORIZED INDIVIDUAL(S) FOR
TELEPHONE CALL BACK

 

AUTHORIZED TELEPHONE NUMBER(S)

 

 

 

Company:

 

 

 

 

 

Federal Services Acquisition Corporation
900 Third Avenue
33rd Floor
New York, New York 10022
Attn: Joel R. Jacks or Peter M. Schulte

 

(646) 403-9765

 

 

 

Trustee:

 

 

 

 

 

Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

 

(212) 845-3201

 

C-1

--------------------------------------------------------------------------------